Citation Nr: 1709167	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for recurrent dislocation of the left shoulder, status post-operative, to include entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30.

2.  Propriety of the separately assigned rating for left shoulder scars, evaluated as noncompensably disabling as of June 3, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied a rating in excess of 30 percent for recurrent dislocation of the left shoulder, status post-operative, with residual scars, and entitlement to recognition of the Veteran's daughter, T., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.

In March 2013, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the record.

In May 2014, the Board remanded both issues for additional development.  While on remand, the Agency of Original Jurisdiction (AOJ) found that the Veteran's daughter was permanently incapacitated and granted his claim in a March 2015 rating decision.  As such issue has been granted in full, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Additionally, in June 2016, the Veteran filed a claim for an increased rating for his left shoulder disability, to include entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 based on surgery that he reports he underwent in relation to his left shoulder.  In August 2016, the AOJ denied a rating in excess of 30 percent for recurrent dislocation of the left shoulder, status post-operative; assigned a separate noncompensable rating for left shoulder scars, effective June 3, 2016 (previously characterized and rated together as recurrent dislocation of the left shoulder, status post-operative, with residual scars); and denied a temporary total rating.  While the Veteran has since filed a notice of disagreement with this decision, the Board retains jurisdiction over such claims as they are part and parcel of his appeal for an increased rating for his left shoulder disability.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   

As noted in the May 2014 remand, the Veteran is in receipt of the maximum rating assignable for limitation of motion of the minor (i.e., non-dominant) arm under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  However, higher and/or separate ratings are potentially available for his disability, to include under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5125 (loss of use of the hand), 38 C.F.R. § 4.118, Diagnostic Code 7804 (painful or unstable scars), 38 C.F.R. § 4.124a (neurological impairment), 38 C.F.R. § 3.321(b)(1) (extraschedular rating), and 38 C.F.R. § 4.16(b) (total disability rating based on individual unemployability due to service-connected disability on an extraschedular basis).  Thus, the Board advised that, as part of the examination that was to be obtained on remand, the examining clinician was to make specific findings with regard to any additional neurologic impairment related to the Veteran's left shoulder disorder and also detail the location, size, and symptoms related to his left shoulder scars.

Thereafter, during a July 2014 VA examination, the examiner noted the Veteran's reports that he experienced pain that radiated from his neck to his left shoulder.  The examiner further noted that there was a reduction in the Veteran's left shoulder muscle strength and the presence of clicking and catching in the Veteran's left shoulder.  However, despite such findings, the examiner found that it was less likely than not that the Veteran experienced neurological deficits of the left upper extremity as none were elicited during the examination.  

Thereafter, the Veteran's left shoulder disability was again examined by VA in August 2016; however, such examination findings are difficult to interpret.  Specifically, the examiner found that limited range of motion of the left shoulder did not contribute to functional loss, and then listed loss of raising the left arm as one of the functional limitations.  Further, the examiner opined that the Veteran would experience additional loss of range of motion following prolonged use of the joint, but listed the exact degrees of additional loss of limitation of motion as those noted during the examination.  The examiner also noted that the Veteran experienced less movement in the joint than normal due to ankylosis, blocking, tendon tie down, or scars.  However, as he also found no ankylosis, no atrophy, and that the Veteran's left shoulder scars were linear and did not impact function, it appears the reduction in motion must be associated with blocking or tendon tie down, thus suggesting possible muscle impairment.

Therefore, in light of the conflicting and confusing findings rendered at the July 2014 and August 2016 VA examinations, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination that addresses whether any muscle or neurologic impairment related to the Veteran's left shoulder injury is present.

Furthermore, while the July 2014 examination report appears to contain range of motion findings consistent with those newly deemed required by the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), the August 2016 examination report does not, and there have not been any finding regarding whether the older examination reports of record adequately describe the Veteran's range of motion in light of such case.  Therefore, an opinion in this regard should be obtained on remand.

The Board further notes that, in October 2016, the Veteran submitted a release to obtain medical records from Corono Regional Medical Center for treatment that he received there in June 2016.  In the statement accompanying this release, the Veteran referenced the in-service injury for which his left shoulder was granted service connection (a boxing injury) and further indicated that his service-connected condition was exacerbated.  It does not appear that such records were requested.  Furthermore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include those from Corono Regional Medical Center and updated VA treatment records, should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from June 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Veteran and request that he provide an updated release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from Corono Regional Medical Center and any other previously unidentified private medical providers who have provided treatment for his left shoulder disability.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining outstanding records to the extent possible, arrange to have the Veteran scheduled for an examination of his left shoulder, to include the muscles, nerves, and scars associated therewith.  The examiner should review the record.  All indicated tests should be conducted and the results reported.  This includes completion of disability benefits questionnaires for muscle injuries, peripheral neuropathy (or the like), and scars if indicated.

After examining the Veteran and reviewing the available evidence, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected left shoulder disability.

As part of that description, the examiner should indicate whether there is any current impairment of the humerus, such as loss of the head (flail shoulder), nonunion (false flail joint), or fibrous union; whether there is malunion of the humerus and, if so, whether the resulting deformity, if any, is mild, moderate, or marked in degree; whether there is evidence of recurrent dislocation of the humerus and, if so, whether episodes of dislocation are frequent or infrequent, and whether guarding occurs only with movement at the shoulder level, or with all arm movements; and whether there is any impairment of the clavicle or scapula, such as dislocation, nonunion, or malunion and, if there is nonunion, whether the nonunion is manifested by loose movement.

The examiner should record the range of motion of the left shoulder observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left shoulder disability conducted in 
July 2007, May 2008, July 2014, and August 2016.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner should indicate whether Veteran's left shoulder disability is manifested by neurological deficits-such as numbness and tingling of the left thumb, index finger, and middle finger (as the Veteran alleges).  If so, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  Such results should be documented in a disability benefits questionnaire for peripheral nerves (or the like).

For each such nerve, the examiner should indicate whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe or complete paralysis).  If it is the examiner's opinion that the Veteran has neurological deficits of the left upper extremity that are more likely than not (i.e., more than 50 percent likely) due to causes unrelated to the Veteran's service-connected left shoulder disability, that opinion should be expressly stated.

The examiner should also provide a full description of any scars associated with the Veteran's service-connected left shoulder disability, including the dimensions of any such scars and information as to whether the scars are deep (i.e., associated with underlying soft tissue damage) or superficial; whether they are unstable; whether they are tender and painful on examination; and whether they cause limited motion or other limitation of function.  If such a scar exists, the findings related to same should be documented in a completed disability benefits questionnaire form.

Additionally, the examiner should offer an opinion as to whether the Veteran's left shoulder disability has resulted in injury to a muscle group of the shoulder.  If so, the examiner should provide complete information related to same, to include which group is affected and the severity of the injury.  The findings related to any muscle group injury should be documented in a completed disability benefits questionnaire form.

The examiner should also offer an opinion as to whether, as a result of disability associated with the Veteran's service-connected left shoulder disability, he has lost the use of his left hand such that no effective function remains other than that which would be equally served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.

Finally, the examiner should also describe the functional impact that the Veteran's left shoulder disability has on his daily life and employment

A complete rationale for all opinions should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims on appeal should be readjudicated based on the entirety of the evidence.  The AOJ should consider and apply the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5125, 38 C.F.R. § 4.118, Diagnostic Code 7804, and 38 C.F.R. §§ 3.321(b)(1), 4.16(b), and 4.124a, as appropriate, in addition to any other provisions that are otherwise implicated, to include those pertaining to injuries to muscle groups.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




